Citation Nr: 1416327	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-08 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for loss of vision of the right eye.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959 and again from October 1961 to August 1962.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the RO in North Little Rock, Arkansas.

In February 2013 and November 2013, the Board remanded the Veteran's claim to afford him a Board hearing.  The claim has since been returned to the Board for further appellate action.  

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in February 2014; the hearing transcript has been associated with the file and has been reviewed.  The Veteran elected to proceed at the hearing without representation.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's preexisting bilateral pes planus was permanently aggravated by service.

2. The Veteran's preexisting loss of vision in his right eye was not permanently aggravated by service.

3. The Veteran does not have a current back disability related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013).

2. The criteria for service connection for loss of vision in right eye have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013).

3. The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


A. Flat Foot

A veteran who served after December 31, 1946, is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  

On the Veteran's January 1957 entrance examination for his first period of service he is noted to have two degree flat foot.  The Veteran has conceded he had flat foot on his entrance into service.  

As the Veteran's flat foot was noted at service entrance, service connection for this disorder as having been incurred in service may not be awarded.  However, the Veteran may be granted service connection if the condition was aggravated by his service.  See 38 U.S.C.A. § 1110, Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004).  The burden is on the Veteran to establish aggravation.  38 U.S.C.A. § 1153.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2013).  

At his Board hearing, the Veteran testified that due to the extensive walking on concrete he did in service his foot pain from his flat foot got worse and worse until he could no longer walk.  He testified he went to the hospital and was told not to wear combat boots again.  He said he currently wears special shoes and is careful with his feet.

The Veteran's service treatment records reflect that in August 1958 he was given arch support and told to do foot exercises after his pes planus was found to be mildly symptomatic.  In November 1961 the Veteran reported his flat feet bothered him when marching and he was advised to soak his feet and do exercises.  He was given shoes with arch supports later that month.  An April 1962 medical notation states that the Veteran cannot perform guard duty due to his flat feet.  

The Veteran was afforded a VA examination of his feet in November 2010.  X-rays showed pes planus.  The Veteran told the examiner he avoids walking on hard surfaces in bare feet or he'll have pain in the balls of his feet.  The VA examiner opined that it would be mere speculation as to whether the Veteran's flat foot was aggravated beyond normal progression by military service.

The Board has considered the opinion of the VA examiner as well as the other evidence, including the Veteran's lay testimony, and finds that the Veteran should be afforded the benefit of the doubt and his claim for service connection granted.

The Board finds that the Veteran's testimony that his flat foot condition worsened during service to be credible and finds that the evidence supports that the condition was asymptomatic before service and became symptomatic during service.  The Veteran credibly testified that he has continued to experience pain due to the condition, suggesting a permanent worsening that began in service.  

Therefore, the Board finds that the Veteran is entitled to service connection for pes planus based on the preexisting condition having been aggravated by his service.

B. Eye

At the Veteran's January 1957 entrance examination for his first period of service he is noted to have only light perception in his right eye.  The condition is noted again on his November 1961 examination at the beginning of his second period of active service.  It is further described as involving a dislocated lens and retinal pigmentation and is noted to be non-progressive.

The Veteran confirmed both at his Board hearing and to the VA examiner who conducted his December 2010 VA examination, that he was blind in his right eye upon his entrance into service due to an injury childhood injury.  However, he suggested that firing guns in service had aggravated his eye.

The December 2010 VA examiner opined that the blindness in the Veteran's right eye was not caused or aggravated by the Veteran's service.

The Board finds that the evidence is clear and uncontroverted that the Veteran entered service with only light perception in his right eye.  He further had the same condition at discharge, and according to the December 2010 VA examination, continues to have only light perception in his right eye.  Thus, it cannot be found that the Veteran's service aggravated his right eye disability as his vision in his right eye was limited to light perception upon his entrance into service, his discharge from service, and at present.  Therefore, the evidence does not support that there has been any permanent aggravation of the Veteran's condition in service or otherwise.

The Board notes that the Veteran is competent to report his ability to see and his own lay reports weigh against finding that there has been a permanent aggravation of his condition due to service.  To the extent that the Veteran has offered a medical opinion to the contrary, the Board finds that he is not competent to offer such an opinion as it involves a complex medical issue not capable of lay observation.  Further, any such opinion is unsupported by his own lay description of his condition.

Therefore, the Board finds a preponderance of the evidence is against granting service connection for loss of vision in the right eye, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Back

In his substantive appeal, the Veteran stated that he injured his back in service while playing football at Fort Leonard.  During his Board hearing the Veteran also mentioned his time playing football, as well as suggesting his feet and ankle problems had contributed to his back problems.

However, the Veteran's service treatment records reflect no complaints of or treatment for a back disability.  Further, his spine was noted to be normal at his discharge examination in June 1962.

The Veteran's post-service treatment records further do not reflect a current diagnosis of or treatment for a back condition.  The Veteran himself has also not identified his current back disability, alluding only to having back pain.

For the purposes of 38 C.F.R. §§ 1110 and 1131, the term 'disability' is defined as a disease, injury, or physical or mental defect.  38 U.S.C.A. § 1701(1); see Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  The evidence does not show that the Veteran has a currently diagnosed back disability.  While the Veteran has referenced having back pain, his lay testimony as to a single symptom, is not sufficient to establish that the Veteran has a current back disability.

To the extent that the Veteran has diagnosed himself with a current back disability, the Board finds that he is not competent to do so.  While the Veteran is competent to state what symptoms he feels, such as back pain, an actual diagnosis of a back disability is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  

With no current back disability identified by the evidence, service connection may not be granted.  The Board further notes that even if the Veteran were found to have a current back disability, his service treatment records do not support finding that he experienced a back injury in service.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


D. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned Acting VLJ who conducted the February 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the Veteran elected to proceed without having a representative present.  The undersigned Acting VLJ asked questions regarding the nature and etiology of the Veteran's claimed eye and back disabilities.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in connection with his eye claim in December 2010.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although the Veteran was not afforded a VA examination in connection with his back claim, the Board finds that none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the evidence does not support that the Veteran has a current back disability or that any existing back disability is related to the Veteran's service.  The only evidence of either are the Veteran's own conclusory, generalized lay statements, which are unsupported by even speculative medical evidence.   Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral pes planus is granted.

Service connection for loss of vision of the right eye is denied.

Service connection for back disability is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


